
	

114 HR 118 IH: Surface Transportation and Taxation Equity Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 118
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the Federal tax on fuels by the amount of any
			 increase in the rate of tax on such fuel by the States.
	
	
		1.Short title; etc
			(a)Short titleThis Act may be cited as the Surface Transportation and Taxation Equity Act or as the STATE Act.
			(b)PurposesThe purposes of this Act are to—
				(1)return primary transportation program responsibility and taxing authority to the States,
				(2)free States’ transportation dollars from Federal micromanagement, earmarking, and budgetary
			 pressures,
				(3)enable decisions regarding which infrastructure projects will be built, how they will be financed,
			 and how they will be regulated to be made by persons best able to make
			 those decisions,
				(4)eliminate the current system in which a Federal gasoline tax is sent to Washington and through a
			 cumbersome Department of Transportation bureaucracy,
				(5)prohibit the Federal Government from forcing unwanted mandates on States by threatening to withhold
			 transportation money, and
				(6)achieve measurable congestion mitigation and infrastructure preservation and safety in a cost
			 effective way subject to available resources.
				2.Federal tax on fuels decreased by amount of increase in State tax on fuel
			(a)In generalSubpart B of part III of subchapter A of chapter 32 of the Internal Revenue Code of 1986 (relating
			 to special provisions applicable to fuels tax) is amended by adding at the
			 end the following new section:
				
					4106.Reduction in rates of tax based on increase in State tax rate
						(a)In generalUnder regulations prescribed by the Secretary, the rate of tax imposed under section 4081 with
			 respect to any fuel and the rate of tax imposed under section 4041 with
			 respect to any liquid shall be decreased, but not below 2 cents per
			 gallon, by the applicable State tax rate increase with respect to such
			 fuel or liquid.
						(b)Applicable State tax rate increaseFor purposes of this section, the term applicable State tax rate increase means, with respect to any fuel or liquid, the excess, as periodically determined under tables
			 prescribed by the Secretary, of—
							(1)the rate of tax imposed by the applicable State on the sale or use of such fuel or liquid, over
							(2)the rate of tax imposed by the applicable State on the sale or use of such fuel or liquid as of the
			 date of the introduction of the STATE Act.Any increase in the rate of tax imposed by any applicable State on the sale or use of any fuel or
			 liquid shall be taken into account under this subsection only if State law
			 provides that such increase is to be taken into account under this
			 subsection.(c)Applicable StateFor purposes of this section, the term applicable State means the State which is determined under regulations prescribed by the Secretary as—
							(1)in the case of a liquid to which section 4041 applies, the State in which such liquid is sold or
			 used, or
							(2)in the case of a fuel to which section 4081 applies, the State in which such fuel is most likely to
			 be sold or used.
							(d)Requirement To maintain interstate highway systemSubsection (a) shall not apply with respect to any fuel or liquid if the applicable State with
			 respect to such fuel or liquid has not entered into an agreement with the
			 Secretary of Transportation under which such State has agreed to provide
			 for the proper maintenance of that portion of the interstate highway
			 system which is within such State..
			(b)Conforming amendments
				(1)Section 9503 of such Code is amended by striking subsection (d).
				(2)
					(A)Paragraph (4) of section 9503(e) of such Code is amended to read as follows:
						
							(4)Reduction in rate of transfer based on reduction in State tax rates
								(A)In generalThere shall be substituted for each amount in paragraph (2) an amount which bears the same ratio to
			 such amount as the aggregate reduced tax rate bears to the aggregate
			 unreduced tax rate.
								(B)Aggregate reduced tax rateFor purposes of subparagraph (A), the term aggregate reduced tax rate means, with respect to any amount for any calendar year, the amount of tax that the Secretary
			 estimates will be imposed with respect to the liquid or fuel to which such
			 amount relates for such year after application of section 4106.
								(C)Aggregate unreduced tax rateFor purposes of subparagraph (A), the term aggregate unreduced tax rate means, with respect to any amount for any calendar year, the amount of tax that the Secretary
			 estimates would have been imposed with respect to the liquid or fuel to
			 which such amount relates for such year if section 4106 did not apply for
			 such year..
					(B)Subparagraph (A) of section 9503(e)(2) of such Code is amended by striking sentence and inserting subsection.
					(3)The table for section for subpart B of part III of subchapter A of chapter 32 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 4106. Reduction in rates of tax based on increase in State tax rate..
				(c)Effective dateThe amendment made by this section shall apply to liquid or fuel removed, entered, sold, or used
			 after the date of the enactment of this Act.
			
